Citation Nr: 1412785	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  12-10 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for gout.  



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 



INTRODUCTION

The Veteran had active service from January 1987 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the Veteran's application to reopen a claim for entitlement to service connection for gout.

The Veteran testified at a videoconference hearing in June 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is included in the Virtual VA claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

During the June 2013 hearing, the Veteran indicated that he underwent private emergency room treatment for his gout in 1996 or 1997 at West Suburban Hospital.  However, it does not appear that any attempt has yet been made to obtain such records. 

Additionally, during the hearing, the Veteran reported he was first diagnosed with gout in 1993 at the Chicago VA Medical Center (VAMC).  However, the Board notes that the earliest VA treatment records associated with the claims file are dated in 2001.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for gout.  A specific request should be made for medical records from West Suburban Hospital in 1996 and 1997.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

The RO/AMC should also obtain any outstanding, relevant VA medical records dated from January 1993 to the present.

2.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  If the claim is reopened, further development may include affording the Veteran a VA examination and/or obtaining a medical opinion.

3.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


